
	

114 HR 4346 IH: Justice for Victims of Sexual Assault Act of 2016
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4346
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Governor of each State that receives a grant under the Edward Byrne Memorial Justice
			 Assistance Grant Program to certify to the Attorney General that under the
			 laws of that State there is no statute of limitations for any offense
			 under the laws of that State related to sexual assault, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Justice for Victims of Sexual Assault Act of 2016.2.Elimination of State statutes of limitation for sexual assault offenses (a)RequirementBeginning on the date that is 1 year after the date of the enactment of this Act, and annually thereafter, the Governor of each State that receives a grant under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) (commonly referred to as the Edward Byrne Memorial Justice Assistance Grant Program) shall certify to the Attorney General that under the laws of that State, a person may be prosecuted, tried, or punished at any time without limitation for any offense under the laws of that State that would be, if subject to Federal jurisdiction, an offense under section 109A of title 18, United States Code.
 (b)Reduction in grant fundingIn the case of a Governor of a State who fails to submit a certification required under subsection (a) in a fiscal year, the Attorney General shall reduce the amount that the State would have otherwise received under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) by 20 percent for the following fiscal year.
 (c)ReallocationAmounts not allocated to a State under section 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) pursuant to subsection (b) because of a failure of the Governor of the State to submit a certification required under subsection (a) shall be reallocated under such section to States that submit such certifications.
			
